Citation Nr: 0907940	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-25 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left shoulder/arm injury. 

2.  Entitlement to service connection for residuals of a left 
shoulder/arm injury.

3.  Entitlement to service connection for a right knee 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

In February 2009, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  In unappealed August 1948 and March 1949 rating 
decisions, the RO denied the Veteran's claim of entitlement 
to service connection for a left arm disorder.

2.  The March 1949 rating decision is the last final denial 
on any basis.

3.  The evidence added to the record since March 1949, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim for service connection for a left 
shoulder/arm disorder.

4.  Chronic residuals of a left shoulder/arm injury were not 
manifest in service; left arm pathology was not identified 
until May 2006.  Focal cortical thickening of the left 
humerus is not related to service.

5.  A chronic right knee disorder was not manifest in service 
and was not shown for many years thereafter.  Arthritis of 
the right knee is not related to service.




CONCLUSIONS OF LAW

1.  The March 1949 rating decision that denied the Veteran's 
claim of entitlement to service connection for the left arm 
fracture is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the March 1949 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for residuals of 
a left shoulder/arm injury have been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

3.  Residuals of a left shoulder/arm injury were not incurred 
in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  A right knee disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
residuals of a left shoulder/arm injury, which he maintains 
resulted from a fall he experienced while onboard a ship in 
1945.  Historically, he filed a claim for, among other 
things, a left arm fracture in June 1948.  In August 1948, 
the RO denied the claim on the basis that the evidence did 
not show a fractured arm in service.  In March 1949, the RO 
confirmed the prior denial based on the submission of 
additional evidence.  He did not appeal and those decisions 
became final.  The March 1949 decision is the last final 
denial on any basis.  

In July 2006, the Veteran again filed a claim of entitlement 
to service connection for a left arm injury.  He reflected 
that he first hurt his arm in 1944.  In October 2006, the RO 
denied the claim on the basis that evidence of a questionable 
old fracture of the left arm was insufficient to reopen the 
claim.  In response, he submitted outpatient VA treatment 
records dated from November 2005 to July 2007.  

In March 2007, the RO again denied his claim to reopen and 
informed him that the treatment records did not present new 
and material evidence.  The Veteran filed a notice of 
disagreement in July 2007.  Based on the procedural history 
outlined above, the issue for consideration is whether new 
and material evidence has been received to reopen the claim 
for service connection for residuals of a left shoulder/arm 
injury.  

The evidence of record at the time of the last final rating 
decision in March 1949 included service treatment records, 
reflecting no complaints of, treatment for, or a diagnosis 
related to a left arm fracture or injury of any kind.  A 
separation examination revealed a  normal clinical evaluation 
of his extremities and there was no mention made of any left 
shoulder or arm injury.  
   
The evidence added to the record since the March 1949 rating 
decision consists of VA outpatient treatment records, 
including a VA radiology report dated June 2006, which 
indicated focal cortical thickening of the left humerus that 
"could be due to an old fracture," and private medical 
reports.  

As the information listed above had not previously been 
submitted to agency decision-makers and is not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a).  

Next, the VA treatment records demonstrate pathology 
associated with a left arm disorder, which was not 
demonstrated in the record at the time of the August 1948 
rating decision.  Moreover, the May 2006 VA radiology 
examination reflected a possible causal connection between 
the left arm condition and active duty service ("old 
fracture"), which was not shown at the time of the last 
final denial.    

Therefore, the new evidence relates to unestablished facts 
necessary to substantiate the claim, that of a current left 
arm disorder and of a possible causal connection to service.  
As such, it is found to be material.  Accordingly, as the 
evidence is both new and material, the claim is reopened.  

Having found that the claim should be reopened, the Board 
will now address the merits of the Veteran's claim.  The 
Board notes that the RO denied the request to reopen, but 
because the RO considered the underlying service connection 
issue in the July 2007 statement of the case, appellate 
consideration of this issue may proceed at this time.  

Service Connection 

Having reopened the claim for a left shoulder/arm disorder, 
the Board will next consider direct service-connection for 
the left arm, as well as a right knee disorder.  As with the 
left arm claim, the Veteran maintains that he both fractured 
his left arm and injured his right knee as the result of a 
fall aboard ship in 1945 while in service.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002);            38 C.F.R. § 3.303(d) (2008).  The 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Left Shoulder/Arm Injury

In this case, the Veteran's service treatment records do not 
reflect complaints of, treatment for, or a diagnosis related 
to injuries associated with the left arm.  Furthermore, his 
January 1946 separation examination indicated that his 
"spine and extremities (bones, joints, muscles, feet)" were 
normal.  Thus, a chronic left arm disorder was not shown upon 
his discharge from active duty.

Next, post-service evidence does not reflect a diagnosis of, 
or treatment for, left arm complaints for many years after 
service discharge.  Specifically, while the Veteran 
originally asserted in 1948 that he injured his left arm in 
the Navy, no underlying pathology was reported at that time.  
The first documented pathology was noted in a VA radiology 
report in May 2006, approximately 60 years after separation 
from service.  Parenthetically, a November 2005 X-ray of the 
shoulder was negative.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1946) and initial 
reported symptoms related to left arm symptomatology in 2006 
(60 years later).  As such, the evidence does not support the 
claim based on continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
Veteran's left arm disorder to active duty, despite his 
contentions to the contrary.    

The Board notes that the May 2006 VA X-rays, in which three 
views of the Veteran's left humerus were analyzed, revealed a 
possible causal connection between his left arm pain and an 
old fracture.  However, the examiner also indicated that the 
"exact etiology is unclear from this examination."  Also, 
of note, the Veteran apparently sustained a fall in late 2005 
or early 2006 (a February 2006 outpatient treatment note 
related a fall "about two months ago") that was of 
sufficient severity to cause a wedge compression fracture of 
L-1.  Although it is not clear what, if any, impact this had 
on his arm complaints.

Nonetheless, considered in context, the VA radiologist's 
statement lacks probative value because he offers nothing 
more than it "could be" due to an old fracture.  Therefore, 
although the examiner suggested a possibility of an old 
injury, the evidence nonetheless fails to establish a 
relationship between a potential old fracture and active duty 
service.

In sum, the competent evidence does not show a chronic left 
shoulder/arm disorder in service or for many years 
thereafter.  Further, the evidence does not relate his 
current left arm disorder to service.  Accordingly, the Board 
finds that equipoise is not shown, and the benefit of the 
doubt rule does not apply.  As the weight of the evidence is 
against the Veteran's claim, the Board is unable to grant the 
benefits sought.  

Right Knee Disorder

Service treatment records do not reflect any complaints, 
diagnosis, or treatment of right knee injury.  At the time of 
service separation, his "spine and extremities (bones, 
joints, muscles, feet)" were normal.  Therefore, the Board 
finds no evidence of chronic residuals associated with a 
right knee injury at the time of discharge.

Of importance, the evidence does not show complaints of, 
treatment for, or a diagnosis related to a right knee 
disorder prior to 2002.  Specifically, in October 2002 the 
Veteran reported leg pain.  However, subsequent work-ups 
included possible osteopenia of the femur and possible 
blastic metastatic disease of the knees.  

In November 2005, X-ray showed degenerative change of the 
right knee joint with osteophyte formation and asymmetric 
articular cartilage loss.  In May 2007, the Veteran 
complained of right knee pain again and his primary care 
physician's assistant assessed his pain as "secondary to 
longstanding trauma."  

Even assuming knee symptomatology as early as 2002, the Board 
emphasizes the multi-year gap between discharge from active 
duty service (1946) and initial reported symptoms related to 
leg complaints in 2002 (more than 55 years later).  As such, 
the evidence does not support the claim based on continuity 
of symptomatology.  See Maxson, 230 F.3d at 1333.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that no 
treating health care provider has established a medical nexus 
between the veteran's right knee disorder and active duty, 
despite his contentions to the contrary.    

With respect to both claims, in addition to the documented 
post-service treatment records, the evidence includes 
statements from the Veteran asserting continuity of symptoms.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued left arm and right knee problems since active 
service is inconsistent with the other evidence of record.  
Indeed, while he stated that his disorder began in service, 
the separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to the left arm until 2006 (60 years after 
discharge) and the right knee until 2002 (55+ years).  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many decades following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

The Board has also considered the Veteran's statements 
asserting a relationship between his currently-diagnosed 
cortical thickening of the left arm and degenerative changes 
of the right knee and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the Veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

[In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the Veteran's claim to reopen his left arm fracture 
claim, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, while a sufficient Kent 
notice letter was provided to the Veteran in October 2006, 
the claim is being reopened.  Therefore, no further notice 
under Kent is required.  

Regarding the Veteran's claims for service connection on a 
direct basis, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in October 2006 (left arm) and 
January 2007 (right knee) that fully addressed all notice 
elements and were sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2006 and 
January 2007, the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date for his claims.  
With those letters, the RO effectively satisfied the 
remaining notice requirements with respect to the issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.

These four factors are: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the types of evidence 
that 'indicate' that a current disability 'may be associated' 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a remand for a VA 
examination is not warranted.  Given the absence of in-
service evidence of chronic manifestations of the disorders 
on appeal, no evidence of the disorders for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claims, a remand for a VA 
examination would unduly delay resolution.

Here, the RO obtained the Veteran's service treatment records 
as well as his VA treatment records.  Significantly, neither 
he nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and, therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for residuals of a left shoulder/arm injury is 
granted.  The appeal is allowed to this extent.

Service connection for residuals of a left shoulder/arm 
injury is denied. 

Service connection for a right knee disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


